F§LED

APR 1 8 2019
IN THE UNITED STATES DISTRICT COURT mm U .
FOR THE DISTRICT 01= MONTANA ws'm¢§o?;;gj;;g:m
MISSOULA DIVISIQN M'~°~"°u'a
BILL LIETZKE, Cause No. CV 19-61-M-DLC
Plainciff,

VS.

CITY OF BIRMINGHAM, et al.,

Defendants.

 

BILL LIETZKE,
Plaintiff,
vs.
GREYHOUND LINES, INC.,

Defendant.

 

BILL LIETZKE,
Plaintiff,
vs.
CITY OF MONTGOMERY, et al.,

Defendants.

 

 

ORDER

Cause No. CV l9-62-M-DLC

ORDER

Cause No. CV 19-63-M-DLC

ORDER

BILL LIETZKE, Cause No. CV l9-64-M-DLC
Plaintiff,
vs. ORDER

CITY OF MONTGOMERY, et al.,

 

Defendants.
BILL LIETZKE, Cause No. CV l9-65-M-DLC .
Plaintiff,
vs. ORDER

CITY OF MONTGOMERY, et al.,

Defendants.

 

 

'I`hese cases come before the Court on five civil complaints iiled by Plaintiff
Lietzke. All five complaints allege violations of federal civil rights. All arise from
incidents alleged to have occurred in Montgomery or Birmingham, Alabama.
Lietzke also moves to proceed in forma pauperis in each case.

This Court sits in Montana. As Lietzke has previously been advised, a court
“may exercise personal jurisdiction over a nonresident defendant only so long as
there exist ‘minimum contacts’ between the defendant and the forum State.”
World- Wia'e Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980). In none of

his five complaints does Lietzke identify any relationship at all among the events

underlying the complaints, his claims against the defendants, and the District of
Montana, much less a “substantial connection” among the three. See Wala'en v.
Fz'ore, 571 U.S. 277, 283-84 (2014). Lietzke has no justification for filing in
Montana.

When Lietzke first appeared as a litigant in this Court, his complaints were
dismissed due to lack of personal jurisdiction and also because Lietzke had already
filed the complaints in the Middle District of Alabama. See Order (Doc. 9), Lietzke
v. Counly of Montgomery, No. CV 15-07-H-DLC (D. Mont. Apr. 1, 2015); Order
(Doc. 14), Lietzke v. Cz`ty of Montgomery, No. CV 15-1 l-GF-DLC (D. Mont. Apr.
1, 2015); Order (Doc. 10), Lietzke v. Cizfy ofMontgomery, No. CV 14-96-GF-DLC
(D. Mont. Apr. 1, 2015).

Later, Lietzke filed complaints that still lacked personal jurisdiction but had
not already been filed in Alabama. The Court ordered those actions transferred to
the Middle District of Alabama because that court would have personal jurisdiction
over the defendants and because Lietzke had not already filed there. See Order
(Doc. 3), Lietzke v. Cin of Montgomery, No. CV 16-06-GF-DLC (D. Mont.
transfer to M.D. Ala. ordered Feb. 10, 2016); Order (Doc. 3), Lietzke v. Cily of
Montgomery, No. CV 17-1 30-M-DLC (D. Mont. transfer to M.D. Ala. ordered
Sept. 20, 2017); Order (Doc. 3), Lietzke v. Cily of Montgomery, No. CV l7-l60-M-

DLC (D. Mont. transfer to M.D. Ala. ordered Nov. 28, 2017).

Now, however, all five of Lietzke’s pending complaints have already been
litigated in the Middle District of Alabama. In each of the Alabama cases, by
Order and Judgment dated August 23, 2018, the federal claims were dismissed for
failure to state a claim. The court declined to exercise supplemental jurisdiction
over the state law claims, and Lietzke was advised he could refile them in state
court.

Each of the first four Montana complaints is identical to its Alabama

counterpart:

D. Mont. M.D. Ala.
9: 19-cv-61-M-DLC 2: 18-cv-469-MHT-GMB
9: l 9-cv-62-M-DLC 2: l 8-cv-488-MHT-GMB
9: l 9-cv-63 -M-DLC 2:17-cv-6l4-MHT-GMB
9:19-cv-64-M-DLC 2: l 7-cv-626-MHT-GMB

In the fifth case, No. 9:19-cv-65-M-DLC, the Montana and Alabama
complaints vary slightly in the phrasing of their statements about personal
jurisdiction. But the allegations of fact are identical, even including Lietzke’s
allegation that the incident occurred “[o]n or about January 30, 201 , through
Montgomery police officers . . . .” Compare Compl. (Mont. 19-65 Doc. 2) at 2 11 6
with Compl. (M.D. Ala. 2:18-cv-395-MHT-GMB) at 2 11 6 (incomplete date in both
originals).

In fact, one of the Alabama cases, No. 2:17-cv-626-MHT-GMB, arrived in

the Middle District of Alabama on transfer from this Court. See Lietzke v. City of

Montgomery, No. 9:l7-cv-l30-M-DLC (D. Mont. transferred Sept. 20, 2017).
Enough is enough. Lietzke’s filings in this Court demonstrate, at best,
indifference to the law. He is not acting in good faith. The interests of justice now

disfavor transfer of Lietzke’s submissions See 28 U.S.C. § 1631.

Consequently, Lietzke must show cause why he should not be designated a
vexatious litigant in this District. If the designation is imposed, the Court will no
longer search the docket of the Middle District of Alabama to determine whether
Lietzke has already filed an identical or factually similar action there. The Court
will no longer consider whether transfer to another court is in the interest of justice.
lt will decide only whether Lietzke may proceed in the District of Montana. If he
may, the Court will order the clerk to open a new civil file. lf he may not,

Lietzke’s submission will be disregarded, and no new action will commence.

Accordingly, IT IS ORDERED that, on or before May 7, 2019, Lietzke must
show cause in writing why he should not be designated a vexatious litigant

Failure to respond will result in the designation

DATED this l cl `H'§iay Oprril, 201

/l Lf/&M/Z‘/Mw

Dana L. Christensen, Chief Judge
United States District Court

